                                   1

                                   2

                                   3

                                   4

                                   5                         IN THE UNITED STATES DISTRICT COURT
                                   6                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   7

                                   8    STEVEN DOHERTY, et al.,                         Case No. 3:19-cv-03589-CRB
                                   9                  Plaintiffs,
                                                                                        ORDER GRANTING
                                  10           v.                                       CONSOLIDATION AND
                                                                                        APPOINTING LEAD PLAINTIFF
                                  11    PIVOTAL SOFTWARE, INC., et al.,                 AND LEAD COUNSEL
                                  12                  Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          This case stems from three class actions alleging violations of the Securities
                                  15   Exchange Act and the Securities Act. Purchasers of Pivotal Software, Inc.’s (“Pivotal’s”)
                                  16   securities assert that they are entitled to damages caused by Pivotal’s alleged false and/or
                                  17   misleading statements about its financial and business condition. Three sets of motions are
                                  18   now pending—for consolidation, appointment as lead plaintiff, and approval of lead
                                  19   counsel pursuant to the Private Securities Litigation Reform Act of 1995 (“PSLRA”).
                                  20   Most substantial are the motions for appointment of lead plaintiff. Originally, five
                                  21   different plaintiffs sought to be named lead plaintiff. Three of those subsequently
                                  22   withdrew or chose not to oppose, leaving two competing motions: one by Steven Doherty
                                  23   and the Tech Trader Fund LP (collectively, the “Pivotal Investor Group” or “the Group”)
                                  24   and one by the Oklahoma City Employee Retirement System and Police Retirement
                                  25   System of St. Louis (collectively, “Oklahoma”).
                                  26          As discussed below, the Court (1) consolidates the three related securities class
                                  27   actions; (2) appoints Oklahoma as lead plaintiff in the consolidated action; and (3)
                                  28   appoints Labaton Sucharow LLP as lead counsel and appoints Wagstaffe, Von
                                   1   Loewenfeldt, Busch & Radwick LLP as liaison counsel for plaintiffs in the consolidated
                                   2   action.
                                   3   I.        BACKGROUND
                                   4             A.     Factual Background
                                   5             Defendant Pivotal is a Delaware corporation with its principal executive offices in
                                   6   San Francisco, California. Doherty Compl. (dkt. 1) ¶ 15. Pivotal and its subsidiaries
                                   7   provide a cloud-native application platform and services in the United States. Id. ¶ 2.
                                   8   Pivotal’s platform allegedly accelerates and streamlines software development by reducing
                                   9   the complexity of building, deploying, and operating cloud-native and modern
                                  10   applications. Id. ¶ 21. Pivotal also allegedly provides strategic services, enabling
                                  11   customers to accelerate their adoption of a modern software development process. Id.
                                  12             Defendant Robert Mee served as Pivotal’s Chief Executive Officer, and defendant
Northern District of California
 United States District Court




                                  13   Cynthia Gaylor served as Pivotal’s Chief Financial Officer at all relevant times. Id. ¶¶ 16,
                                  14   17. Defendants Mee and Gaylor (the “Individual Defendants”) possessed the power and
                                  15   authority to control the contents of Pivotal’s Securities and Exchange Commission
                                  16   (“SEC”) filings, press releases, and other market communications at all relevant times. Id.
                                  17   ¶ 19.
                                  18             The Plaintiff class consists of all persons and entities, other than the defendants,
                                  19   who purchased or otherwise acquired (1) Pivotal’s common stock traceable to the
                                  20   registration statement issued in connection with Pivotal’s April 2018 initial public offering
                                  21   (“IPO”), and/or (2) Pivotal securities between April 24, 2018 and June 4, 2019 (the “class
                                  22   period”). Id. ¶ 1.
                                  23             On December 15, 2017, the defendants filed a confidential draft registration
                                  24   statement on Form S-1. Id. ¶ 24. The draft went through a series of amendments in
                                  25   response to SEC comments. Id. On or about April 18, 2018, defendants filed a final
                                  26   amendment to the registration statement, which registered over 37 million shares of Pivotal
                                  27   common stock for public sale. Id. ¶ 25. The SEC declared the registration statement
                                  28   effective on April 19, 2018. Id. ¶¶ 25–28. On or about April 20, 2018, defendants filed
                                                                                         2
                                   1   the final prospectus for the IPO. Id. ¶ 25.
                                   2          On April 24, 2018, Pivotal completed the IPO, which, upon the underwriters
                                   3   exercising their full overallotment option to purchase additional shares, issued a total of
                                   4   42,550,000 shares priced to the public at $15.00 per share. Id. This generated over $638
                                   5   million in gross proceeds for the defendants. Id.
                                   6          On March 14, 2019, Pivotal issued a press release in which Pivotal disclosed its
                                   7   financial and operating results for the fourth quarter and full fiscal year 2019. Id. ¶¶ 29–
                                   8   31. In that press release, Mee stated that Pivotal was in the “early stages of [a] high-
                                   9   growth market.” Id. ¶ 30. The press release also contained Pivotal’s financial outlook for
                                  10   the first quarter and full fiscal year 2020. Id. ¶ 31.
                                  11          Later on the same day, Pivotal held a conference call with analysts to discuss its
                                  12   financial results for fiscal year 2019 and its guidance for fiscal year 2020. Id. ¶ 32; see
Northern District of California
 United States District Court




                                  13   also id. ¶¶ 35–39. On that call, Gaylor told analysts and investors that Pivotal “continue[s]
                                  14   to attract new customers and as many [sic] of [its] existing customers grow their
                                  15   investments with [Pivotal].” Id. ¶ 32. Gaylor discussed Pivotal’s “industry-leading” net
                                  16   expansion rate, but also stated that Pivotal “continued to see healthy expansion from
                                  17   existing customers,” and that Pivotal “expect[s] the percentage to come down gradually
                                  18   over time.” Id. ¶ 33.
                                  19          On June 4, 2019, after the market closed, Pivotal issued a press release reporting its
                                  20   financial and operating results for the first quarter of fiscal year 2020. Id. ¶ 47. In that
                                  21   press release, Mee advised investors that “sales execution and a complex technology
                                  22   landscape impacted the quarter.” Id. The June 4 press release also contained a revised
                                  23   guidance for 2020. Id.
                                  24          The following day, on June 5, 2019, Pivotal held a conference call, and multiple
                                  25   analysts questioned Gaylor about the revised guidance. Id. ¶ 48. Following the call, an
                                  26   analyst called the quarter a “train wreck” and characterized Pivotal’s operating results as
                                  27   “disastrous.” Id. ¶ 49. Pivotal’s stock price fell $7.65 per share, or over 40%, to close at
                                  28   $10.89 per share on June 5, 2019, far below the IPO price of $15 per share. Id. ¶ 50.
                                                                                       3
                                              B.     Procedural Background
                                   1
                                              On June 20, 2019, Steven Doherty filed a complaint asserting claims under Section
                                   2
                                       11 and Section 15 of the Securities Act and Sections 10(b) and 20(a) of the Exchange Act.
                                   3
                                       Id. ¶ 1 (the “Doherty Action”). On the same day, Mikebeb M. Abera filed a complaint
                                   4
                                       asserting claims under Section 11 and Section 15 of the Securities Act. See Abera Compl.
                                   5
                                       (dkt. 1) ¶ 9 in Abera v. Pivotal Software, Inc., No. 19-cv-3601-HSG (the “Abera Action”).
                                   6
                                       The Abera Action named the same defendants as the Doherty Action, and included
                                   7
                                       additional defendants such as Pivotal directors and underwriters of its IPO. Id. ¶¶ 14–40.
                                   8
                                       Doherty published notice of the action on June 20, 2019, which advised investors in
                                   9
                                       Pivotal securities that they had until August 19, 2019 to seek appointment as lead plaintiff.
                                  10
                                       See Wagstaffe Decl., Ex. C (dkt. 22-3). The next day, on June 21, 2019, Peter Kleinman
                                  11
                                       filed a complaint asserting claims under Section 11, Section 12(a)(2), and Section 15 of the
                                  12
Northern District of California




                                       Securities Act against the same defendants as the Abera Action. See Kleinman Compl.
 United States District Court




                                  13
                                       (dkt. 1) ¶¶ 2, 7–34 in Kleinman v. Pivotal Software, Inc., No. 19-cv-3605-RS (“the
                                  14
                                       Kleinman Action”); Abera Compl. ¶¶ 14–40.
                                  15
                                              All three actions advance substantially the same allegations. The complaints allege
                                  16
                                       that the defendants made false and/or misleading statements regarding Pivotal’s business,
                                  17
                                       operational, and compliance policies. See Doherty Compl. ¶ 1; Abera Compl. ¶ 1;
                                  18
                                       Kleinman Compl. ¶ 1. Specifically, they allege that the defendants failed to disclose that:
                                  19
                                       (1) “Pivotal was facing major problems with its sales execution and a complex technology
                                  20
                                       landscape”; (2) those issues “resulted in deferred sales, lengthening sales cycles, and
                                  21
                                       diminished growth as its customers and the industry’s sentiment shifted away from
                                  22
                                       Pivotal’s principal products because [they] were outdated, inadequate, and incompatible
                                  23
                                       with the industry-standard platform”; and (3) Pivotal’s “public statements were materially
                                  24
                                       false and misleading at all relevant times.” Doherty Compl. ¶ 6.
                                  25
                                              On August 19, 2019, class members Dana Penza, Vasant Punjabi, Mary Anderson,
                                  26
                                       Oklahoma, and the Pivotal Investor Group filed five competing motions to consolidate the
                                  27
                                       related actions, appoint lead plaintiff, and appoint lead counsel. See Penza Mot. (dkt. 7);
                                  28
                                                                                     4
                                   1   Punjabi Mot. (dkt. 11); Anderson Mot. (dkt. 16); Okl. Mot. (dkt. 21); Group Mot. (dkt. 29).
                                   2          On August 28, 2019, Penza withdrew his motion, conceding that he does not have
                                   3   the largest financial interest in the relief sought by the class, as required by the PSLRA.
                                   4   Penza Not. (dkt. 35) at 3. On the same day, Punjabi withdrew his motion for the same
                                   5   reason. See Punjabi Not. (dkt. 36) at 1. On September 3, 2019, Anderson filed a notice of
                                   6   non-opposition to competing motions. See Anderson Not. (dkt. 37). Movants Oklahoma
                                   7   and the Group continue to seek appointment as lead plaintiff.
                                   8   II.    CONSOLIDATION
                                   9          Federal Rule of Civil Procedure 42(a) permits consolidation where “actions before
                                  10   the court involve a common question of law or fact.” Fed. R. Civ. P. 42(a).
                                  11   “Consolidation is within the broad discretion of the district court.” In re Adams Apple,
                                  12   Inc., 829 F.2d 1484, 1487 (9th Cir. 1987). In determining whether consolidation is
Northern District of California
 United States District Court




                                  13   appropriate, a court “should ‘weigh the interest of judicial convenience against the
                                  14   potential for delay, confusion and prejudice.’” See Hessefort v. Super Micro Computer,
                                  15   Inc., 317 F. Supp. 3d 1056, 1060 (N.D. Cal. 2018) (quoting Zhu v. UCBH Holdings, Inc.,
                                  16   682 F. Supp. 2d 1049, 1052 (N.D. Cal. 2010)); see also Huene v. United States, 743 F.2d
                                  17   703, 704 (9th Cir. 1984). Courts in the Ninth Circuit “have recognized that class action
                                  18   shareholder suits are particularly well suited to consolidation . . . because unification
                                  19   expedites pretrial proceedings, reduces case duplication, avoids the need to contact parties
                                  20   and witnesses for multiple proceedings, and minimizes the expenditure of time and money
                                  21   for all parties involved.” See Hessefort, 317 F. Supp. 3d at 1060 (quoting Miami Police
                                  22   Relief & Pension Fund v. Fusion-io, Inc., No. 13-CV-05368-LHK, 2014 WL 2604991, at
                                  23   *3 (N.D. Cal. June 10, 2014)).
                                  24          The Court agrees with the parties that consolidation of the Doherty Action, the
                                  25   Abera Action, and the Kleinman Action is proper. No party has opposed such
                                  26   consolidation. That the complaints differ slightly does not impede consolidation. See 15
                                  27   U.S.C. § 78u-4(a)(3)(A)(ii) (contemplating consolidation when “more than one action on
                                  28   behalf of a class asserting substantially the same claim or claims” has been filed). All
                                                                                      5
                                   1   three actions involve common questions of law and fact related to the Pivotal IPO, and
                                   2   contain similar allegations regarding Pivotal’s public dissemination of false and misleading
                                   3   information to investors during the same time periods. See Doherty Compl. ¶ 1; Abera
                                   4   Compl. ¶ 1; Kleinman Compl. ¶ 1. Consolidation is proper because it serves the judicial
                                   5   interest in convenience, there is no reason to think it would increase delay, including each
                                   6   claim in one action will reduce confusion, and no party has articulated a concern regarding
                                   7   prejudice.
                                   8          Accordingly, the Court orders that:
                                   9          1.     The following actions are consolidated pursuant to Federal Rule of Civil
                                  10   Procedure 42(a) for all purposes including, but not limited to, discovery, pretrial
                                  11   proceedings and trial proceedings:
                                  12
Northern District of California




                                       Abbreviated Case Name                     Case Number
 United States District Court




                                  13
                                       Doherty v. Pivotal Software, Inc.         No. 19-cv-03589-CRB
                                  14
                                       Abera v. Pivotal Software, Inc.           No. 19-cv-3601-HSG
                                  15
                                       Kleinman v. Pivotal Software, Inc.        No. 19-cv-3605-RS
                                  16

                                  17          2.     The consolidated cases shall be identified as: In re Pivotal Securities
                                  18   Litigation and the files of this action shall be maintained in one file. Any other actions
                                  19   now pending or hereafter filed in this District which arise out of the same or similar facts
                                  20   and circumstances as alleged in these related actions shall be consolidated for all purposes
                                  21   as the Court is notified of them. The parties shall notify the Court of any other action
                                  22   which is pending or filed outside of this District which may be related to the subject matter
                                  23   of these consolidated actions when they become aware of such actions.
                                  24          3.     Every pleading filed in the consolidated action shall bear the following
                                  25   caption:
                                  26         IN RE PIVOTAL SECURITIES LITIGATION,
                                  27   ___________________________________/ Master File No.

                                  28
                                       ___________________________________/              CLASS ACTION

                                                                                     6
                                       III.   APPOINTMENT OF LEAD PLAINTIFF
                                   1
                                              Two competing movants seek appointment as lead plaintiff: (1) the Pivotal Investor
                                   2
                                       Group and (2) Oklahoma. For the following reasons, the Court appoints Oklahoma as lead
                                   3
                                       plaintiff of the consolidated action.
                                   4
                                              A.      Legal Standard
                                   5
                                              A court is to appoint the “most adequate plaintiff” to serve as lead plaintiff. 15
                                   6
                                       U.S.C. § 78u-4(a)(3)(B)(i). The plaintiff most capable of adequately representing the
                                   7
                                       interest of class members “is the person or group of persons that” (1) either filed the
                                   8
                                       complaint or filed a timely lead plaintiff motion; (2) has the largest financial interest in the
                                   9
                                       relief sought by the class, as determined by the court; and (3) satisfies the requirements of
                                  10
                                       Federal Rule of Civil Procedure 23. 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I). Rule 23 provides
                                  11
                                       that a party may serve as a class representative if (1) its claims or defenses are typical of
                                  12
Northern District of California




                                       those of the class, and (2) it will fairly and adequately protect the interests of the class.
 United States District Court




                                  13
                                       Fed. R. Civ. Proc. 23(a).
                                  14
                                              The Ninth Circuit has established a three-step process for the appointment of a lead
                                  15
                                       plaintiff under the PSLRA. See In re Cavanaugh, 306 F.3d 726, 729–31 (9th Cir. 2002); In
                                  16
                                       re Stitch Fix, Inc. Sec. Litig., No. 18-cv-06208-JD, 2019 WL 3940954, at *1 (N.D. Cal.
                                  17
                                       Aug. 9, 2019); Bruce v. Suntech Power Holdings Co., Ltd., No. CV 12-04061 RS, 2012
                                  18
                                       WL 5927985, at *1 (N.D. Cal. Nov. 13, 2012). First, the court must determine whether the
                                  19
                                       plaintiff in the first-filed action issued a notice publicizing the pendency of the action.1
                                  20
                                       See Cavanaugh, 306 F.3d at 729. Second, the court must compare the financial stakes of
                                  21
                                       the various plaintiffs, determine which has the most to gain from the lawsuit, and
                                  22
                                       determine whether that plaintiff satisfies Rule 23, particularly its typicality and adequacy
                                  23
                                       requirements. Id. at 730. If so, it is entitled to lead plaintiff status. Id. at 732. If not, the
                                  24
                                       court must then consider the plaintiff with the next-largest financial stake and repeat the
                                  25

                                  26   1
                                         The PSLRA provides that the plaintiff must publish notice alerting members of the purported
                                  27   class of the pendency of the action, the claims asserted, and the purported class period within 20
                                       days after filing the complaint. 15 U.S.C. § 78u-4(a)(3)(A)(i). Any member of the purported class
                                  28   may file a motion to serve as lead plaintiff within 60 days of the notice’s publication. 15 U.S.C.
                                       § 78u-4(a)(3)(A)(i)(II).
                                                                                          7
                                   1   inquiry. Id. at 730. Third, the court must consider competing plaintiffs’ attempts to rebut
                                   2   the presumptive lead plaintiff’s showing that it satisfies Rule 23. Id. This can be done
                                   3   using proof that the presumptive lead plaintiff (1) will not fairly and adequately protect the
                                   4   interests of the class, or (2) is subject to unique defenses that render the plaintiff incapable
                                   5   of adequately representing the class. Fed. R. Civ. Proc. 23(a); 15 U.S.C. § 78u-
                                   6   4(a)(3)(B)(iii)(II); see In re Network Assocs., Inc., Sec. Litig., 76 F. Supp. 2d 1017, 1021
                                   7   (N.D. Cal. 1999).
                                   8          B.      Discussion
                                   9          Both movants have timely moved for appointment as lead counsel in response to the
                                  10   PSLRA notice.2 Thus, both have satisfied the first PSLRA requirement. The Court first
                                  11   discusses the Group’s qualifications, followed by Oklahoma’s.
                                  12                  1.      The Pivotal Investor Group
Northern District of California
 United States District Court




                                  13          Although the Group has the largest financial interest in the litigation, it cannot
                                  14   plausibly allege that its shares are traceable to the Pivotal IPO, and therefore it lacks
                                  15   Section 11 standing.
                                  16                          a.      Financial Loss Requirement
                                  17          Because the PSLRA does not specify how to calculate “largest financial interest,”
                                  18   courts determine which movant has the most to gain from the lawsuit through “accounting
                                  19   methods that are both rational and consistently applied.” Cavanaugh, 306 F.3d at 730 n.4.
                                  20   Courts consider the “Olsten-Lax” factors to “determine who has the largest financial
                                  21   interest: ‘(1) the number of shares purchased during the class period; (2) the number of net
                                  22   shares purchased during the class period; (3) the total net funds expended during the class
                                  23   period; and (4) the approximate losses suffered.’” Richardson v. TVIA, Inc., No. C 06
                                  24   06304 RMW, 2007 WL 1129344, at *3 (N.D. Cal. Apr. 16, 2007) (quoting In re Olsten
                                  25   Corp. Sec. Litig., 3 F. Supp. 2d 286, 295 (E.D.N.Y. 1998)). Of the four Olsten-Lax
                                  26

                                  27   2
                                         It is undisputed that Doherty, the plaintiff in the first-filed action, published adequate notice on
                                  28   June 20, 2019. Both movants timely filed their motions to serve as lead plaintiff within the
                                       required 60-day time period. See Okl. Mot. at 8; Group Mot. at 8.
                                                                                            8
                                   1   factors, courts in the Ninth Circuit consider the fourth factor, approximate losses suffered,
                                   2   the most determinative. See Richardson, 2007 WL 1129344, at *4; Bruce, 2012 WL
                                   3   5927985, at *2; Hessefort, 317 F. Supp. 3d at 1059.
                                   4          The Group asserts that it suffered an aggregate loss of approximately $592,641 in
                                   5   connection with its purchases of Pivotal securities.3 Group Mot. at 2, 4; Pafiti Decl., Ex.
                                   6   A. This amount is much greater than the loss claimed by Oklahoma, which asserts that it
                                   7   suffered a loss of $253,547.84. Okl. Mot. at 9; Wagstaffe Decl., Ex. B (dkt. 22-2).
                                   8   Oklahoma nonetheless challenges the appropriateness of treating the Group as a group.
                                   9   See Okl. Opp’n (dkt. 39) at 2–5.
                                  10          Despite Oklahoma’s argument to the contrary, see id., aggregation of the Group’s
                                  11   two members is appropriate under the PSLRA. Certainly, some courts in the Ninth Circuit
                                  12   have “rejected groups of plaintiffs who lack a pre-existing relationship as being in
Northern District of California
 United States District Court




                                  13   violation of the spirit of the PSLRA.” Bruce, 2012 WL 5927985, at *2. See, e.g., In re
                                  14   Netflix, Inc., Sec. Litig., No. 12-0225 SC, 2012 WL 1496171, at *4 (N.D. Cal. Apr. 27,
                                  15   2012) (“courts in [the Ninth Circuit] uniformly refuse to aggregate losses of individual
                                  16   investors with no apparent connection with each other aside from their counsel”); Stitch
                                  17   Fix, 2019 WL 3940954, at *2 (“. . . group of investors who had no pre-existing
                                  18   relationship with one another, and whose relationship and group status were forged only by
                                  19   a lawyer, is not appropriate to be lead plaintiff . . .”). These courts contend that only
                                  20   groups with a pre-existing relationship can ensure client control over plaintiff’s counsel
                                  21   and meet the PSLRA’s goal of eliminating lawyer-driven litigation. In re Versata, No. C
                                  22   01–1439 SI, C 01–1559 SI, C 01–1703 SI, C 01–1731 SI, C 01–1786 SI, 2001 WL
                                  23   34012374, at *4 (N.D. Cal. Aug. 20, 2001).
                                  24          However, other courts in the Ninth Circuit have allowed small groups that lack a
                                  25   pre-litigation relationship to serve as lead plaintiff, so long as the Court determines that the
                                  26
                                       3
                                  27     The Group (1) purchased 414,741 shares of Pivotal common stock, (2) expended $8,575,628 in
                                       net funds on its purchases of Pivotal securities, (3) retained all 64,089 of its Pivotal shares, and (4)
                                  28   incurred losses of approximately $592,641 in connection with its purchases of Pivotal securities.
                                       See Group Mot. at 4; Pafiti Decl., Ex. A (dkt. 30-1).
                                                                                          9
                                   1   proposed group is capable of actively overseeing the litigation and monitoring its counsel.
                                   2   See id. at *5 (“Requiring a pre-litigation relationship, though appealing in its simplicity, is
                                   3   too rigid”); Bruce, 2012 WL 5927985, at *2 (“[w]hile a pre-litigation relationship amongst
                                   4   lead plaintiffs is preferred, it is not required”); Network Assocs., 76 F. Supp. 2d at 1025–
                                   5   26 (discussing information that a proposed group should provide to a court).
                                   6          Although the Group’s initial motion did not provide information related to
                                   7   communication and coordination between its members, the Group later submitted a Joint
                                   8   Declaration in support of its opposition brief. See Pafiti Opp’n Decl., Ex. A (dkt. 38-2)
                                   9   (“Group Joint Decl.”). That the Group did not file the Joint Declaration until after its lead
                                  10   plaintiff motion does not exclude the Court from accepting it. See Robb v. Fitbit Inc., No.
                                  11   16-cv-00151-SI, 2016 U.S. Dist. LEXIS 62457, at *14 (N.D. Cal. May 10, 2016) (joint
                                  12   declaration filed in support of an opposition brief was not excluded). The Group’s Joint
Northern District of California
 United States District Court




                                  13   Declaration provides the Court with sufficient information about its members, structure,
                                  14   and intended functioning. See Group Joint Decl. ¶¶ 1, 4, 5. Indeed, this information is
                                  15   comparable to the information Oklahoma provided about its own intended functioning.
                                  16   See Wagstaffe Decl., Ex. D (dkt. 22-4) (“Okl. Joint Decl.”). Though the Group’s members
                                  17   do not appear to have had an extensive pre-existing relationship, the Group only consists
                                  18   of two members and the information provided in its Joint Declaration demonstrates that it
                                  19   would be capable of overseeing the litigation and counsel. See Hodges v. Akeena Solar,
                                  20   Inc., 263 F.R.D. 528, 533 (N.D. Cal. Oct. 21, 2009) (joint declaration re agreed upon
                                  21   protocol adequate to allow aggregation).
                                  22          Furthermore, one of the Group’s members—Tech Trader—meets the largest
                                  23   financial stake requirement on its own. Courts in the Ninth Circuit have held that it is not
                                  24   necessary for members of a group to aggregate themselves in order to overcome the largest
                                  25   financial interest requirement if one of the group’s members could meet that requirement
                                  26   by itself. See, e.g., id. at 533; Bruce, 2012 WL 5927985, at *2 (where one of the members
                                  27   of the group met the largest financial interest requirement on its own, court held that the
                                  28   group met the requirement regardless of whether the group’s losses were aggregated);
                                                                                     10
                                   1   Robb, 2016 U.S. Dist. LEXIS 62457, at *5 (courts are more willing to permit a group of
                                   2   unrelated investors if the group contains an individual investor that would otherwise be
                                   3   entitled to the status as presumptive lead plaintiff). This is not a case in which lawyers
                                   4   aggregated plaintiffs in order to overcome the largest stake requirement because, by itself,
                                   5   Tech Trader suffered a loss of approximately $405,738, which is greater than Oklahoma’s
                                   6   aggregate loss of $253,547.84. See Group Opp’n (dkt. 38) at 9; Pafiti Decl., Ex. C (dkt.
                                   7   30-3).
                                   8            Because the Group has the largest financial interest, both as a whole and as to Tech
                                   9   Trader individually, it is the presumptive lead plaintiff.
                                  10                           b.     Rule 23(a) Requirements
                                  11            However, the Group fails to satisfy Rule 23(a). Rule 23(a) provides that a class
                                  12   action may proceed if: “(1) the class is so numerous that joinder of all members is
Northern District of California
 United States District Court




                                  13   impracticable; (2) there are questions of law or fact common to the class; (3) the claims or
                                  14   defenses of the representative parties are typical of the claims or defenses of the class; and
                                  15   (4) the representative parties will fairly and adequately protect the interests of the class.”
                                  16   Fed. R. Civ. P. 23(a). The typicality and adequacy requirements of Rule 23 are the Court’s
                                  17   main focus in this context. See Richardson, 2007 WL 1129344, at *4; Cavanaugh, 306
                                  18   F.3d at 730.4 The presumptive lead plaintiff “need only make a prima facie showing of its
                                  19   typicality and adequacy.” Hessefort, 317 F. Supp. 3d at 1060–61. The PSLRA requires
                                  20   “proof” to overcome the presumption entitling the plaintiff with the largest financial
                                  21   interest in the litigation to appointment as lead plaintiff; speculative assertions are
                                  22   insufficient. See 15 U.S.C. § 78u–4(a)(3)(B)(iii)(II); Armour v. Network Assocs., Inc.,
                                  23   171 F. Supp. 2d 1044, 1054 (N.D. Cal. 2001).
                                  24                                  i.     Adequacy Requirement
                                  25            The test for adequacy is whether the presumptive lead plaintiff and its counsel have
                                  26   any conflicts of interest with other class members, and whether they will prosecute the
                                  27

                                  28   4
                                           Moreover, there is no dispute here about numerosity and commonality.
                                                                                        11
                                   1   action vigorously on behalf of the class. See Staton v. Boeing Co., 327 F.3d 938, 957 (9th
                                   2   Cir. 2003).
                                   3          Oklahoma argues that Doherty, individually, is inadequate due to inconsistencies5 in
                                   4   his PSLRA certifications. See Okl. Opp’n at 7–9. Oklahoma accuses Doherty of either
                                   5   intentionally filing false certifications or of failing to adequately supervise his counsel.
                                   6   Okl. Reply (dkt. 55) at 3–4. The Court rejects Oklahoma’s argument. That Doherty filed
                                   7   inconsistent shareholder certifications does not prevent him from serving as lead plaintiff.
                                   8   See Aronson v. McKesson HBOC, Inc., 79 F. Supp. 2d 1146, 1155 (N.D. Cal. 1999)
                                   9   (movant was not barred for “mere failure to file a certification”). Doherty corrected his
                                  10   mistake as to the certificates when it was brought to his attention. See Group Opp’n at 9–
                                  11   11. No party has provided the necessary “proof” of inadequacy to overcome the
                                  12   presumption in favor of the Group. Accordingly, the Court finds that the Group has met
Northern District of California
 United States District Court




                                  13   the adequacy requirement.
                                  14                                 ii.     Typicality Requirement
                                  15          The test of typicality is whether other class members have the same or similar
                                  16   injury, whether the action is based on conduct that is not unique to the presumptive lead
                                  17   plaintiff, and whether other class members have been injured by the same course of
                                  18   conduct. See Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992).
                                  19   Additionally, the presumptive lead plaintiff may be atypical if it is subject to “unique
                                  20   defenses which threaten to become the focus of the litigation.” See id. (citing Gary Plastic
                                  21   Packaging Corp. v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 903 F.2d 176, 180 (2d
                                  22   Cir. 1990), abrogated by Microsoft Corp. v. Baker, 137 S. Ct. 1702 (2017)).
                                  23          Oklahoma argues that the Group is atypical because it is subject to unique
                                  24   defenses—specifically, that: (1) Doherty is atypical because he was a “day trader” and was
                                  25   previously employed at Dell EMC; (2) Tech Trader is atypical due to its hedge fund
                                  26

                                  27   5
                                         Doherty has twice filed the same June 12, 2019 PSLRA certification, see dkts. 1-1, 1-2, 30-3, but
                                  28   the trading data was different each time: first it reflected 25 transactions beginning April 1, 2019,
                                       and next, it reflected nearly 400 transactions beginning in April 20, 2018. See Okl. Opp’n at 7–9.
                                                                                           12
                                   1   structure and trading method; and (3) neither member of the Group has standing to pursue
                                   2   the Securities Act claims. See Okl. Opp’n at 5, 9–12. Oklahoma’s first two typicality
                                   3   arguments lack the sufficient “proof” required to overcome the Group’s presumptive lead
                                   4   plaintiff status.6 However, as discussed below, the Court finds that the Group did not meet
                                   5   its burden of adequately pleading that its shares are traceable to the Pivotal IPO, and
                                   6   therefore lacks standing under Section 11 of the Securities Act. Accordingly, the Group
                                   7   does not meet the Rule 23 typicality requirement.
                                   8                                          (i) Legal Framework for Traceability
                                   9          Section 11 of the Securities Act “provides a cause of action to any person who buys
                                  10   a security issued under a materially false or misleading registration statement.” In re
                                  11   Century Aluminum Co. Sec. Litig., 729 F.3d 1104, 1106 (9th Cir. 2013). To prove a
                                  12   violation of Section 11, a plaintiff must show that the securities it purchased were issued
Northern District of California
 United States District Court




                                  13   under the statement—i.e., that its securities can be traced to that statement. See In re
                                  14   Lendingclub Sec. Litig., 282 F. Supp. 3d 1171, 1179 (N.D. Cal. 2017) (plaintiff bears the
                                  15   burden of tracing shares).
                                  16          The level of factual specificity needed for a plaintiff to adequately allege that shares
                                  17   are traceable to an offering varies depending on the context. See Century Aluminum, 729
                                  18   F.3d at 1107. When all of a company’s shares were issued in a single offering under a
                                  19   single registration statement, it is sufficient merely to allege that the plaintiff’s shares are
                                  20   “directly traceable” to the offering in question. See id. “No further factual enhancement is
                                  21   needed because by definition all of the company’s shares will be directly traceable to the
                                  22

                                  23   6
                                        Doherty’s trading record does not align with that of a “day trader,” but even if it did, courts in the
                                  24   Ninth Circuit have held that being a day trader is not necessarily disqualifying. See, e.g., In re
                                       Zynga, Inc. Sec. Litig., No. 12-04007 JSW, 2013 U.S. Dist. LEXIS 9314, at *6 (N.D. Cal. Jan. 22,
                                  25   2013) (“the Court finds that whether [movant] is a day trader is inconsequential to his request to
                                       be appointed lead plaintiff”); Serafimov v. Neptopia, Inc., No. 04-3364 RMW, 2004 U.S. Dist.
                                  26   LEXIS 25184, at *17–*18 (N.D. Cal. Dec. 3, 2004) (“the Ninth Circuit has held that day traders
                                       suffer as do other traders under fraud on the market theory”). Additionally, Oklahoma did not
                                  27   provide proof that Doherty, during his employment at Dell EMC, had contact with any Pivotal
                                       employees or come into possession of any non-public information retaining to Pivotal. See Group
                                  28   Reply (dkt. 54) at 3, 9. Furthermore, Tech Trader’s use of “an algorithm that emulates
                                       conventional investment decisionmaking,” see id. at 3, does not render Tech Trader atypical.
                                                                                        13
                                   1   offering in question.” Id. (emphasis in original). However, when a company has issued
                                   2   shares in multiple offerings under more than one registration statement (a “mixed-
                                   3   market”), “a greater level of factual specificity will be needed before a court can
                                   4   reasonably infer that shares purchased in the aftermarket are traceable to a particular
                                   5   offering.” Id. This is a “context-specific task that requires the . . . court to draw on its
                                   6   judicial experience and common sense.” Id. (citing Ashcroft v. Iqbal, 556 U.S. 662, 679
                                   7   (2009)). “[W]hen a company has offered shares under more than one registration
                                   8   statement, aftermarket purchasers usually will not be able to trace their shares back to a
                                   9   particular offering.” Id. at 1107–08 (emphasis in original). Plaintiffs must allege facts
                                  10   from which the court “can reasonably infer that their situation is different.” Id. at 1108.
                                  11                                       (ii) Factual Background on Traceability
                                  12          The parties do not dispute the following facts. On April 17, 2018, Pivotal issued
Northern District of California
 United States District Court




                                  13   19,415,075 unregistered shares of its Class A common stock to GE International Holdings
                                  14   (“GE”) prior to its IPO. See Okl. Opp’n at 6. Pivotal’s IPO took place on April 24, 2018,
                                  15   which issued a total of 42,550,000 shares to the public. See Doherty Compl. ¶ 25. During
                                  16   Pivotal’s IPO, GE registered and sold 3,883,000 of its pre-IPO Class A shares. See Okl.
                                  17   Opp’n at 6. The balance of GE’s unregistered 15,532,075 shares were restricted and
                                  18   subject to a 180-day lock up period. See id. On November 6, 2018, after the expiration of
                                  19   the 180-day lock up period, GE sold 9,836,521 unregistered shares of Pivotal Class A
                                  20   common stock; this meant that non-IPO shares amounting to approximately 23 percent of
                                  21   Class A common stock entered the market and comingled with IPO shares. See id.; Group
                                  22   Reply at 6. Therefore, on November 6, 2018, approximately 77 percent of Pivotal shares
                                  23   on the market were IPO shares. On December 12, 2018, GE sold its remaining 5,695,554
                                  24   unregistered shares—and thereby added to the market non-IPO shares amounting to
                                  25   approximately 13 percent of Class A common stock. See Okl. Opp’n at 6. Thus, by
                                  26   December 12, 2018, approximately 36 percent of total Pivotal Class A common stock in
                                  27

                                  28
                                                                                      14
                                   1   the market were non-IPO shares and 64 percent were issued in connection with the IPO. 7
                                   2            The parties also do not dispute the amounts and dates that Doherty and Tech Trader
                                   3   purchased Pivotal shares. Doherty first purchased 3,000 shares on April 20, 2018, and
                                   4   subsequently bought and sold shares throughout the class period. See Pafiti Decl., Ex. A.
                                   5   Oklahoma states, and the Group does not contest, that Doherty sold all of his shares on
                                   6   November 2, 2018. See Okl. Opp’n at 6; Pafiti Decl., Ex. A. Doherty then purchased
                                   7   20,221 shares on November 6, 2018—the date the GE stock comingled with the IPO stock.
                                   8   See Pafiti Decl., Ex. A.; see also Okl. Reply at 8 (“in a series of transactions starting on
                                   9   May 8, 2019, almost four weeks before the end of the Class Period, Doherty purchased
                                  10   12,975 shares of Pivotal stock in total, and continued to hold all 12,975 shares on June 4,
                                  11   2019, the date of the corrective disclosure marking the end of the Class Period.”). Tech
                                  12   Trader made a single purchase of 51,114 Pivotal shares on June 4, 2019. See Pafiti Decl.,
Northern District of California
 United States District Court




                                  13   Ex. A.
                                  14                                       (iii) Discussion of Traceability
                                  15            Given the above facts, there is no dispute that both Doherty and Tech Trader
                                  16   purchased Pivotal shares after the GE and IPO shares comingled in the market on
                                  17   November 6, 2018. See Okl. Opp’n at 6–7; Group Reply at 6 (“the only shares that
                                  18   Doherty and Tech Trader held at the end of the Class Period were purchased after the entry
                                  19   into the market of the unregistered shares previously owned by GE”). This is therefore a
                                  20   mixed-market scenario in which the Group must allege with a “greater level of factual
                                  21   specificity” that its shares are traceable to the IPO. See Century Aluminum, 729 F.3d at
                                  22   1107. Oklahoma argues that the Group has not and cannot do so.
                                  23            The Group responds that courts assessing traceability look to whether the market
                                  24   was dominated by shares from the offering in question or by pre-existing shares. Group
                                  25   Reply at 6 (citing to Sudunagunta v. NantKwest, Inc., No. CV161947MWFJEMX, 2018
                                  26

                                  27   7
                                         At the motion hearing, counsel for Oklahoma argued that the relevant date is December 12,
                                  28   2018, rather than November 6, 2018. The Court’s conclusion regarding traceability is the same
                                       regardless of which date it uses.
                                                                                      15
                                   1   WL 3917865, at *15–16 (C.D. Cal. Aug. 13, 2018), appeal dismissed, No. 18-80101, 2019
                                   2   WL 4130797 (9th Cir. July 19, 2019)). The Group argues that since more than seventy-
                                   3   five percent of shares in circulation on November 6, 2018, and more than sixty percent of
                                   4   shares in circulation on December 12, 2018, were issued in connection with the IPO, those
                                   5   IPO shares dominated the market for Pivotal common stock, “making it highly likely, or at
                                   6   least more than plausible, that the [Group’s] shares were issued in the IPO.” Group Reply
                                   7   at 6. This argument is not persuasive.
                                   8          While it is true that, in mixed-market situations, courts in the Ninth Circuit have
                                   9   discussed whether the market was dominated by IPO shares, they largely did so in
                                  10   explaining why plaintiffs had not adequately alleged standing. See, e.g., Century
                                  11   Aluminum, 729 F.3d at 1108 (plaintiffs lacked standing where 49 million shares were
                                  12   already in the market when 24.5 shares issued in a secondary offering); In re Exodus
Northern District of California
 United States District Court




                                  13   Commc’ns, Inc. Sec. Litig., No. C-01-2661 MMC, 2006 WL 1530081, at *3 (N.D. Cal.
                                  14   June 2, 2006) (plaintiffs lacked standing where there were more than 550 million shares
                                  15   outstanding when plaintiffs purchased shares, only 13 million of which were issued in the
                                  16   offering in question).
                                  17          This is certainly true in two of the three cases upon which the Group relies. The
                                  18   Group cites to Welgus v. TriNet Grp., Inc., No. 15-CV-03625-BLF, 2017 WL 167708
                                  19   (N.D. Cal. Jan. 17, 2017). Group Reply at 6–7. But in Welgus, the court found that
                                  20   plaintiffs lacked standing where 45 percent of the shares in the market at the time they
                                  21   purchased were secondary offering shares. 2017 WL 167708, at *15. The Group also
                                  22   cites to Abbey v. Computer Memories, Inc., 634 F. Supp. 870 (N.D. Cal. 1986). Group
                                  23   Reply at 7. But in Abbey, the court found that plaintiffs lacked standing where 18 percent
                                  24   of the shares in the market were issued in the offering in question. 634 F. Supp. at 874.
                                  25   The court there added that “a showing that a plaintiff’s stock ‘might’ have come from the
                                  26   relevant offering” is inadequate. Id. It explained: “Relaxing the tracing requirement such
                                  27   that a plaintiff may fulfill it by showing even a high probability that some of his shares
                                  28   were from the relevant offering would be inconsistent with the narrow scope of potential
                                                                                     16
                                   1   liability envisioned by section 11.” Id. at 875.
                                   2          The Group does not cite to any case in which a court has found that only having a
                                   3   favorable percentage is enough to plausibly allege traceability. Indeed, courts in the Ninth
                                   4   Circuit and elsewhere8 have expressly stated the opposite. In In re Quarterdeck Office
                                   5   Sys., Inc. Sec. Litig., No. CV 92-3970-DWW(GHKX), 1993 WL 623310, at *2–3 (C.D.
                                   6   Cal. Sept. 30, 1993), 97 percent of shares in the market were issued pursuant to the
                                   7   offering in question. Despite this high percentage, the court held that plaintiffs lacked
                                   8   standing. See id. at *3. The court explained that plaintiffs’ attempt to use statistical
                                   9   analyses to show that their shares “might” have been issued in the offering in question is a
                                  10   “speculative basis for standing” that, “without more, is insufficient.” Id. Likewise, in In re
                                  11   Lendingclub Securities Litigation, 282 F. Supp. 3d at 1179, the court explained that “only
                                  12   shares that were purchased in the IPO or in the open market [before commingling] are
Northern District of California
 United States District Court




                                  13   traceable to the allegedly misleading disclosure statement (absent an individualized
                                  14   showing that post-lock-up purchases were individually traceable to the IPO).” The court
                                  15   cited approvingly to Quarterdeck’s holding that “[t]raceability . . . is not a matter of
                                  16   probability, but rather is construed literally and requires a showing that the shares
                                  17   purchased were actually the offending shares.” Id. at 1180. And it noted that in the facts
                                  18   before it, the plaintiff had “purchased shares issued under the allegedly misleading
                                  19   registration statement before they were commingled with any other shares,” and so
                                  20   “probability does not enter into the analysis.” Id.
                                  21          The only other case that the Group cites in support of its dominance argument, and
                                  22   the only one of the three it cites in which a court found standing, is NantKwest. See Group
                                  23

                                  24   8
                                         The Fifth Circuit has also held that a high probability that the shares are traceable to the
                                  25   registered offering is not enough to establish standing to assert a Section 11 claim. See Krim v.
                                       pcOrder.com, Inc., 402 F.3d 489, 496–97 (5th Cir. 2005). The court held that, despite there being
                                  26   a 90 percent chance that plaintiff’s shares were from the offering in question, “accepting such
                                       ‘statistical tracing’ would impermissibly expand the [Section 11] standing requirement.” Id. at
                                  27   496. The court supported its conclusion with the following analogy: “Taking a United States
                                       resident at random, there is a 99.83% chance that she will be from somewhere other than
                                  28   Wyoming. Does this high statistical likelihood alone . . . mean that she can avail herself of
                                       diversity jurisdiction in a suit against a Wyoming resident? Surely not.” Id. at 497.
                                                                                         17
                                   1   Reply at 6–7. But NantKwest is distinguishable. In that case, 99.5 percent of shares in the
                                   2   market came from the offering in question, and so it was “highly unlikely that the shares
                                   3   [the plaintiffs] purchased were Non-IPO Shares.” NantKwest, 2018 WL 3917865, at *5
                                   4   (emphasis in original). Moreover, the plaintiffs had also indisputably purchased 800
                                   5   shares before the non-IPO shares even entered the market. Id. at *5–*6. These 800 shares
                                   6   were directly traceable to the IPO itself; therefore, plaintiffs had Section 11 standing. See
                                   7   id. at *6. Here, neither Doherty nor Tech Trader held stocks prior to November 6, 2018,
                                   8   the date when the pre-IPO and IPO shares “comingled” in the market. See Pafiti Decl., Ex.
                                   9   A.9 None of the Group’s shares appear directly traceable to the IPO.
                                  10          Accordingly, the only argument that the Group asserts regarding Section 11
                                  11   standing is a “speculative” statistical argument, akin to the argument rejected by the
                                  12   Quarterdeck court. See Group Reply at 6. It is also a conclusory allegation, similar to the
Northern District of California
 United States District Court




                                  13   one the Ninth Circuit rejected in Century Aluminum. Simply alleging that stock is
                                  14   traceable because of a favorable percentage does “not give rise to a reasonable inference
                                  15   that plaintiffs’ shares are traceable.” See Century Aluminum, 729 F.3d at 1108. Plaintiff’s
                                  16   shares could have come from the offering, or alternatively, could not have. See id.
                                  17   “Plaintiffs’ allegations are consistent with their shares having come from either source . . .
                                  18   plaintiffs cannot offer allegations that are ‘merely consistent with’ their favored
                                  19   explanation but are also consistent with the alternative explanation.” Id. (citing Iqbal, 556
                                  20   U.S. at 678). “Something more is needed. . . .” Id. Here, the Group failed to allege any
                                  21   additional facts that tend to exclude the possibility that its shares came from GE’s pool of
                                  22   non-IPO shares.
                                  23          The Group has not plausibly alleged that its shares are traceable to the Pivotal IPO
                                  24   and therefore has not plausibly alleged that it has Section 11 standing. Accordingly, the
                                  25

                                  26   9
                                        Doherty purchased Pivotal shares prior to November 6, 2018, but it is undisputed that Doherty
                                  27   sold all Pivotal shares on November 2, 2018. See Pafiti Decl., Ex. A. He then purchased Pivotal
                                       shares again on November 6, 2018, but this is after the GE non-IPO shares entered the market.
                                  28   See id. Since Doherty did not retain Pivotal shares prior to the GE non-IPO shares entering the
                                       market on November 6, 2018, his shares are not directly traceable to the IPO.
                                                                                       18
                                   1   Court finds that the Group is atypical and declines to appoint it as lead plaintiff of the
                                   2   consolidated action.
                                   3                     2.   Oklahoma
                                   4          If the presumptive lead plaintiff is inadequate or atypical under Rule 23, the court
                                   5   must then consider the plaintiff with the next-largest financial stake and repeat the inquiry.
                                   6   See Cavanaugh, 306 F.3d at 730. In repeating the inquiry, the Court finds that Oklahoma
                                   7   meets the requirements under the PSLRA. Accordingly, the Court appoints Oklahoma as
                                   8   lead plaintiff of the consolidated action.
                                   9                          a.    Financial Loss Requirement
                                  10          The Oklahoma movant is made up of two institutional investors, the Oklahoma City
                                  11   Employee Retirement System and the Police Retirement System of St. Louis. Okl. Mot. at
                                  12   1. Oklahoma claims that it suffered a combined loss of $253,547.84 as a result of
Northern District of California
 United States District Court




                                  13   transactions in Pivotal securities. Id. at 9. No party challenges this number or disputes the
                                  14   propriety of aggregating the losses of Oklahoma’s group members under the PSLRA.
                                  15   Indeed, aggregation is appropriate, for the same reasons the Court found it appropriate as
                                  16   to the Group. Therefore, Oklahoma is the movant with the next-largest financial interest in
                                  17   the litigation.
                                  18                          b.    Rule 23(a) Requirements
                                  19                                i.     Adequacy Requirement
                                  20          Oklahoma asserts that it will fairly and adequately protect the interests of the class
                                  21   for three reasons. See Okl. Mot. at 10. It contends that no antagonism exists between
                                  22   Oklahoma’s interests and the interests of other class members. Id. It contends that it will
                                  23   vigorously represent the Class’s interests because of Oklahoma’s substantial financial
                                  24   stake in the litigation and standing to pursue all claims alleged. Id. Prior to seeking a role
                                  25   as lead plaintiff, the members of the Oklahoma group held a joint conference call to
                                  26   discuss the merits of the claims alleged, their standing to pursue those claims, the
                                  27   significant losses incurred, and their common goals in maximizing recovery for all Pivotal
                                  28   investors. Okl. Opp’n at 15. Oklahoma contends that it has further demonstrated its
                                                                                     19
                                   1   adequacy by selecting Labaton Sucharow as lead counsel and Wagstaffe, Von
                                   2   Loewenfeldt, Busch & Radwick LLP as liaison counsel. Okl. Mot. at 2, 10–11; Okl.
                                   3   Opp’n at 15. These arguments all support Oklahoma’s claim that it is a cohesive group
                                   4   that will adequately represent all class members.
                                   5          However, the Group argues that Oklahoma is inadequate to serve as lead plaintiff
                                   6   because it has taken positions at the expense of one of its own group members. See Group
                                   7   Reply at 4, 7, 14–15. Oklahoma’s initial motion alleged substantial losses incurred by St.
                                   8   Louis Police—one of Oklahoma’s two group members—on purchases that occurred
                                   9   exclusively after November 6, 2018. See id. at 4; Okl. Mot. at 8–9. As discussed above,
                                  10   Oklahoma’s opposition brief argues that investors who acquired Pivotal securities after
                                  11   GE’s unregistered stocks entered the market lacked standing to pursue Securities Act
                                  12   claims. See Group Reply at 4; Okl. Opp’n at 5–7. If any investor who purchased Pivotal
Northern District of California
 United States District Court




                                  13   stock on or after November 6, 2019 lacked standing, then St. Louis Police would be
                                  14   disqualified from appointment as lead plaintiff, which reduces Oklahoma’s recoverable
                                  15   damages by roughly $65,561. See Group Reply at 7, 14. The Group argues that
                                  16   Oklahoma’s change in position was purely for tactical advantage, so that Oklahoma could
                                  17   argue that the Group lacked standing to pursue Securities Act claims. See id. at 4. The
                                  18   Group contends that this apparent willingness to exclude a significant number of class
                                  19   members, including one of its own group members, calls into question Oklahoma’s fitness
                                  20   to fulfill the fiduciary obligations of lead plaintiff. See id. at 4, 7, 14.
                                  21          This is not a disqualifying point. Oklahoma raised an appropriate concern
                                  22   regarding a lead plaintiff movant’s Section 11 standing—a concern the Court shares.
                                  23   Moreover, it is undisputed that the other member of the Oklahoma group, Oklahoma City
                                  24   Employee Retirement System, does have Section 11 standing because it purchased and
                                  25   retained Pivotal shares prior to November 6, 2019. See Wagstaffe Decl., Ex. A (dkt. 22-1).
                                  26   These shares are directly traceable to the IPO. Therefore, Oklahoma as a group has
                                  27   standing to pursue Securities Act claims against Pivotal.
                                  28                                 ii.    Typicality Requirement
                                                                                       20
                                   1             Oklahoma argues that its claims are typical of the claims of other purchasers of
                                   2   Pivotal securities because they arise from the same course of events and their arguments on
                                   3   liability are identical. Okl. Mot. at 9. Oklahoma adds that both of its members are
                                   4   institutional investors, which are the archetypal lead plaintiffs as envisioned by the
                                   5   PSLRA. See Okl. Opp’n at 15.
                                   6             When enacting the PSLRA, “Congress expected that the lead plaintiff would
                                   7   normally be an institutional investor with a large stake in the outcome.” Network Assocs.,
                                   8   76 F. Supp. 2d at 1020. However, as the Group notes, the PSLRA does not require that
                                   9   institutional investors take precedence over individual plaintiffs. See Group Opp’n at 11.
                                  10   The Group argues that Oklahoma, as an institutional investor, should not be appointed over
                                  11   a group of individuals that allege significantly larger losses. See id. at 12. That is correct:
                                  12   a court cannot overcome the statutory presumption in favor of the plaintiff with the
Northern District of California
 United States District Court




                                  13   greatest financial loss “even if it thinks a different plaintiff would do a better job.” See
                                  14   Bruce, 2012 WL 5927985, at *2. “Nor may the district court consider the relative merits
                                  15   of the plaintiffs seeking lead status.” Id. That Oklahoma consists of institutional investors
                                  16   is therefore not controlling. Nonetheless, no party has provided proof that Oklahoma does
                                  17   not satisfy the typicality requirement. Therefore, Oklahoma is the movant with the
                                  18   second-largest financial stake in the litigation and otherwise satisfies the Rule 23(a)
                                  19   requirements.
                                  20             Accordingly, the Court appoints Oklahoma as the lead plaintiff of the consolidated
                                  21   action.
                                  22   IV.       APPOINTMENT OF LEAD COUNSEL AND LIAISON COUNSEL
                                  23             Under the PSLRA, the Court must also appoint lead counsel. 15 U.S.C. § 78u-
                                  24   4(a)(3)(B)(v) (“The most adequate plaintiff shall, subject to the approval of the court,
                                  25   select and retain counsel to represent the class.”). While the appointment of counsel is
                                  26   made subject to the approval of the court, the lead plaintiff gets to select lead counsel for
                                  27   the class. See Cavanaugh, 306 F.3d at 732 (“this is not a beauty contest; the district court
                                  28   has no authority to select for the class what it considers to be the best possible lawyer or
                                                                                      21
